                                                           Case 2:17-cv-00604-RFB-BNW Document 287
                                                                                               286 Filed 08/03/20
                                                                                                         07/31/20 Page 1 of 4



                                                       1   Abran E. Vigil
                                                           Nevada Bar No. 7548
                                                       2   BALLARD SPAHR LLP
                                                           1980 Festival Plaza Drive, Suite 900
                                                       3   Las Vegas, Nevada 89135
                                                           Telephone: (702) 471-7000
                                                       4   Facsimile: (702) 471-7070
                                                           vigila@ballardspahr.com
                                                       5
                                                           Matthew D. Lamb
                                                       6   Nevada Bar No. 12991
                                                           BALLARD SPAHR LLP
                                                       7   1909 K Street NW, 12th Floor
                                                           Washington, D.C. 20006
                                                       8   Telephone: (202) 661-2200
                                                           Facsimile: (202) 661-2299
                                                       9   lambm@ballardspahr.com
                                                      10 Attorneys for Rocktop Partners,
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                         LLC and Wilmington Savings Fund
                                                      11 Society, FSB, as Trustee of
                                                         Stanwich Mortgage Loan Trust A
        Las Vegas, Nevada 89135-2958




                                                      12
               Ballard Spahr LLP




                                                      13                         UNITED STATES DISTRICT COURT
                                                      14                                DISTRICT OF NEVADA
                                                      15    CAPITAL ONE, NATIONAL
                                                            ASSOCIATION,                          Case No. 2:17-cv-00604-RFB-BNW
                                                      16
                                                                   Plaintiff,                     Case No. 2:17-cv-00916-RFB-BNW
                                                      17
                                                            vs.                                   JOINT MOTION TO CONTINUE
                                                      18                                          AUGUST 4, 2020 HEARING
                                                            SFR INVESTMENTS POOL 1, LLC et
                                                      19    al.,
                                                      20           Defendants.
                                                      21
                                                            UNITED STATES OF AMERICA,
                                                      22
                                                                   Plaintiff,
                                                      23
                                                            vs.
                                                      24
                                                            LEON BENZER, et al.,
                                                      25
                                                                   Defendants.
                                                      26

                                                      27    CAPITAL ONE, NATIONAL
                                                            ASSOCIATION,
                                                      28


                                                           DMWEST #40255049 v1
                                                           Case 2:17-cv-00604-RFB-BNW Document 287
                                                                                               286 Filed 08/03/20
                                                                                                         07/31/20 Page 2 of 4



                                                       1           Counter-Claimant/Cross-Claimant,
                                                       2
                                                            vs.
                                                       3
                                                            UNITED STATES OF AMERICA, et al.,
                                                       4
                                                                   Counter-Defendants/Cross-
                                                       5           Defendants.
                                                       6

                                                       7          Rocktop Partners, LLC (“Rocktop”); Wilmington Savings Fund Society, FSB,
                                                       8   as Trustee of Stanwich Mortgage Loan Trust A (“Wilmington”); Capital One, National
                                                       9   Association; SFR Investments Pool 1, LLC; the United States; and Anthem Country
                                                      10 Club Community Association (collectively, the “Moving Parties”) jointly move to
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                      11 continue the hearing currently scheduled for August 4, 2020 at 2:00 p.m. See ECF
        Las Vegas, Nevada 89135-2958




                                                      12 No. 285. Matthew D. Lamb, who appeared for Rocktop and Wilmington at the
               Ballard Spahr LLP




                                                      13 previous hearing on July 21, 2020, is unavailable from August 4, 2020 through

                                                      14 August 16, 2020 due to his wedding and honeymoon. Abran E. Vigil, the other

                                                      15 attorney of record for Rocktop and Wilmington, is unavailable the afternoon of August

                                                      16 4, 2020 due to a deposition. Accordingly, the Moving Parties respectfully request that

                                                      17 the Court continue the hearing scheduled for August 4, 2020 to a date during the

                                                      18 week of August 17, 2020.
                                                      19

                                                      20                                 [Signatures on next page]
                                                      21   IT IS ORDERED that ECF No. 286 is
                                                           GRANTED. The hearing currently set
                                                      22   for August 4, 2020 is rescheduled to
                                                           August 20, 2020 at 1:00 p.m.
                                                      23
                                                           IT IS SO ORDERED
                                                      24

                                                      25 DATED: August 03, 2020

                                                      26

                                                      27
                                                           __________________________________________________
                                                      28
                                                           BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
                                                           DMWEST #40255049 v1                      2
                                                           Case 2:17-cv-00604-RFB-BNW Document 287
                                                                                               286 Filed 08/03/20
                                                                                                         07/31/20 Page 3 of 4



                                                      1           Dated: July 31, 2020.

                                                      2
                                                            BALLARD SPAHR LLP                            KIM GILBERT EBRON
                                                      3
                                                            By: /s/ Matthew D. Lamb                      By: /s/ Diana S. Ebron
                                                      4         Matthew D. Lamb                              Diana S. Ebron
                                                                Nevada Bar No. 12991                         Nevada Bar No. 10580
                                                      5         1909 K Street NW, 12th Floor                 7625 Dean Martin Drive, Ste. 110
                                                                Washington, D.C. 20006                       Las Vegas, Nevada 89139
                                                      6
                                                           Attorneys for Rocktop Partners, LLC           Attorneys for SFR Investments Pool 1,
                                                      7    and Wilmington Savings Fund Society,          LLC
                                                           FSB, as Trustee of Stanwich Mortgage
                                                      8    Loan Trust A
                                                      9
                                                            LIPSON, NEILSON, COLE, SELTZER &             RICHARD E. ZUCKERMAN
                                                      10    GARIN, P.C.
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                                                                         Principal Deputy Assistant Attorney
                                                      11    By: /s/ Janeen V. Isaacson                   General
                                                                Janeen V. Isaacson
        Las Vegas, Nevada 89135-2958




                                                      12        Nevada Bar No. 6429                      By: /s/ E. Carmen Ramirez
                                                                9900 Covington Cross Dr., Ste. 120           E. Carmen Ramirez
               Ballard Spahr LLP




                                                      13        Las Vegas, Nevada 89144                      Trial Attorney, Tax Division
                                                                                                             U.S. Department of Justice
                                                      14   Attorneys for Anthem Country Club                 P.O. Box 683
                                                           Community Association                             Washington, DC 20044
                                                      15
                                                                                                         Attorneys for United States
                                                      16

                                                      17    MCDONALD CARANO LLP
                                                      18    By: /s/ Jeff Silvestri
                                                                Jeff Silvestri
                                                      19        Nevada Bar No. 5779
                                                                2300 West Sahara Ave, Ste 1200
                                                      20        Las Vegas, Nevada 89102
                                                      21   Attorneys for Capital One, National
                                                           Association
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #40255049 v1                       3
                                                           Case 2:17-cv-00604-RFB-BNW Document 287
                                                                                               286 Filed 08/03/20
                                                                                                         07/31/20 Page 4 of 4



                                                      1                                CERTIFICATE OF SERVICE

                                                      2           I certify that on July 31, 2020, I electronically filed the foregoing Joint Motion

                                                      3    to Continue August 4, 2020 Hearing.           The following parties will be served

                                                      4    electronically:

                                                      5           Diana Cline Ebron
                                                                  Jacqueline A. Gilbert
                                                      6           Karen L. Hanks
                                                                  KIM GILBERT EBRON
                                                      7           7625 Dean Martin Drive, Suite 110
                                                                  Las Vegas, NV 89139
                                                      8           diana@kgelegal.com
                                                                  jackie@kgelegal.com
                                                      9           karen@kgelegal.com
                                                      10          Counsel for SFR Investments Pool 1, LLC
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                      11          J. William Ebert
                                                                  Janeen Isaacson
        Las Vegas, Nevada 89135-2958




                                                      12          LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
                                                                  9900 Covington Cross Drive, Suite 120
               Ballard Spahr LLP




                                                      13          Las Vegas, NV 89144
                                                                  BEbert@lipsonneilson.com
                                                      14          JIsaacson@lipsonneilson.com
                                                      15          Counsel for Anthem Country Club Community Association
                                                      16          E. Carmen Ramirez
                                                                  Trial Attorney, Tax Division
                                                      17          U.S. Department of Justice
                                                                  P.O. Box 683, Ben Franklin Station
                                                      18          Washington, D.C. 20044
                                                                  e.carmen.ramirez@usdoj.gov
                                                      19
                                                                  Counsel for United States of America
                                                      20
                                                                  Jeff Silvestri
                                                      21          Jason B. Sifers
                                                                  MCDONALD CARANO LLP
                                                      22          2300 West Sahara Avenue, Suite 1200
                                                                  Las Vegas, Nevada 89102
                                                      23          jsilvestri@mcdonaldcarano.com
                                                                  jsifers@mcdonaldcarano.com
                                                      24
                                                                  Counsel for Capital One, National Association
                                                      25
                                                                                                          /s/
                                                      26                                                  An employee of Ballard Spahr LLP
                                                      27

                                                      28


                                                           DMWEST #40255049 v1
